Citation Nr: 0426255	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  98-12 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability, claimed as fallen arches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968, from July 1976 to May 1978, and from September 1981 to 
December 1997.  He received numerous awards, including a 
Combat Infantry Badge, a Purple Heart Medal, a Parachutist 
Badge, and an Air Assault Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was subsequently transferred 
to the RO in Baltimore, Maryland and then to the RO in St. 
Petersburg, Florida.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran's current foot disability, bilateral os 
calcis spurs, had its onset during active peacetime service. 


CONCLUSION OF LAW

Bilateral os calcis spurs were incurred in service.  38 
U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R.§ 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
The Board finds that VA has fully satisfied its duties of 
notice and assistance with respect to the claim of 
entitlement to service connection for a bilateral foot 
disability and that sufficient evidence is of record to 
decide that claim.  If there were any deficiency of notice or 
assistance, it would not be prejudicial to the veteran, given 
the favorable nature of the Board's decision with regard to 
this issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).  No further assistance in developing the facts 
pertinent to the issue is required.

The veteran complains of painful feet and asserts that he 
currently has fallen arches, however the most recent x-rays 
of record showed no evidence of fallen arches (pes planus).  
Nevertheless, due to the nature of the veteran's bilateral 
foot symptomatology, and the veteran's inservice foot 
complaints and diagnoses, the Board has considered whether 
the veteran has any other foot disability related to service 
in an effort to afford the veteran the broadest possible 
consideration of his claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).

The veteran initially manifested bilateral foot symptoms 
while in service in 1984 and was diagnosed with plantar 
fasciitis.  Standard orthotics and arch supports were 
prescribed, and the veteran was placed on physical profile.  
An October 1990 service medical record also showed a 
diagnosis of plantar fasciitis.  The examiner of a March 1992 
medical examination described the veteran's feet as abnormal 
and noted that the veteran had bilateral fallen arches.  
Likewise, a June 1997 retirement examination report showed a 
diagnosis of bilateral fallen arches.  The veteran reported 
that he has worn orthotics since 1984 and cannot walk without 
them.  

The Board finds that the veteran has continued to complain of 
bilateral foot symptomatology since his 1997 retirement from 
military service.  X-rays of the feet taken in March 1998 
showed evidence of spurs in each os calcis.  The radiologist 
noted that the spurs might cause pain on prolonged weight 
bearing.  There were no findings of fallen arches or other 
indicia of pes planus.  However, given the veteran's service 
medical records showing complaints and treatment for plantar 
fasciitis (heel spurs), and the post-service x-rays (taken 
approximately three months following retirement) showing 
spurs in each os calcis (heel bone), the Board finds that, 
resolving all doubt in the veteran's favor, the veteran's 
current foot disability is etiologically related to his 
military service.  Accordingly, service connection for 
bilateral os calcis spurs is granted.  38 C.F.R. § 3.303 
(2003).


ORDER

Entitlement to service connection for bilateral os calcis 
spurs is granted.


REMAND

The veteran contends that he is entitled to service 
connection for a low back disability which he attributes to 
the rigors of military service rather than to one specific 
event.  Service medical records show numerous complaints of 
low back pain, beginning in 1984, accompanied by diagnoses 
such as muscle strain or low back pain.  In June 1997, the 
veteran underwent a retirement examination and was diagnosed 
with low back pain.  

In November 1997, just one month prior to the veteran's 
retirement from service, the veteran was diagnosed with 
lumbar degenerative disc disease and lumbar facet syndrome, 
according to a private medical report.

Following service, in March 1998, the veteran presented 
himself for a VA compensation and pension examination.  The 
veteran was diagnosed with low back pain syndrome.  X-rays of 
the spine were normal.  The examiner stated that the 
veteran's spine was normal, objectively and functionally.  In 
December 2001, the veteran received treatment at the Andrews 
Air Force Base Hospital for lumbosacral strain.

Given the in-service complaints of low back pain, the 
diagnosis of degenerative disc disease one month prior to 
retirement from service in 1997, and the essentially normal 
VA examination pertinent to the spine in 1998, the Board 
finds that a VA orthopedic examination is required to 
determine the diagnosis and likely etiology of any back 
disability.  

The case is accordingly REMANDED to the RO for the following 
action:

1.  The RO should contact the VA Medical 
Center in Atlanta, Georgia and obtain all 
treatment records pertinent to the spine 
from March 1999 to the present.

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated studies, 
including x-rays, should be performed.  
The examiner should specifically review 
the service medical records, the November 
1997 private medical report, the March 
1998 VA examination report, and provide 
an opinion as to whether any current back 
disability is related to service.  The 
examiner should express the opinion in 
terms of whether the disability is more 
likely, less likely, or at least as 
likely as not to be related to service.  
The examiner should be asked to provide a 
complete rationale for all his or her 
opinions and conclusions in the 
examination report.  

3.  Thereafter, the RO should re-
adjudicate the claim.  If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



